                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

  CLARENCE R. HULL JR.,                           )
                                                  )
                 Plaintiff,                       )
                                                  )
  v.                                              )       No.:    2:20-CV-94-TAV-CRW
                                                  )
  NURSE LOGAN EDWARDS,                            )
  NURSE CORNETT,                                  )
  CORPORAL GUIZZOTTI, and                         )
  NURSE JOHNSON,                                  )
                                                  )
                 Defendants.                      )


                         MEMORANDUM OPINION AND ORDER

         This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983 that is

  proceeding as to Plaintiff’s claims that Defendants failed to timely provide him medical

  care in violation of the Eighth Amendment [Doc. 10 p. 8–11]. Now before the Court are

  Defendant Nurse Logan Edwards’s1 motion to dismiss the claim against him [Doc. 24] and

  Plaintiff’s motion for extension of time to file Healthcare Insurance Portability and

  Accountability Act (“HIPAA”) forms [Doc. 32]. Plaintiff filed a response opposing

  Defendant Nurse Logan Edwards’s motion [Doc. 26], and Defendant Nurse Logan

  Edwards filed a response opposing Plaintiff’s motion [Doc. 33]. For the reasons set forth

  below, these motions [Docs. 24, 32] will be DENIED.


         1
            As the individual that Plaintiff referred to as “Dr. Logan” in his amended complaint
  [Doc. 9] is actually Logan Edwards, N.P. [Doc. 24 p. 1; Doc. 25 p. 1], the Court will refer to him
  as “Defendant Nurse Logan Edwards” herein, and the Clerk will be DIRECTED to update the
  Court’s docket to reflect this.




Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 1 of 11 PageID #: 171
  I.     MOTION TO DISMISS

         A.     Standard of Review

         To survive a motion to dismiss, a complaint must “state a claim to relief that is

  plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint fails to state a plausible claim

  for relief when “the well-pleaded facts do not permit the court to infer more than the mere

  possibility of misconduct.” Id. at 679. In considering a motion to dismiss, a court must

  take all factual allegations in the complaint as true. See, e.g., Erickson v. Pardus, 551 U.S.

  89, 93–94 (2007).

         B.     Allegations

         As to Defendant Nurse Logan Edwards, this action is proceeding as to Plaintiff’s

  claim that on March 9, 2020, he “may have perceived that Plaintiff was experiencing a

  medical issue that required immediate care but did not provide Plaintiff with that care, and

  thus, may have violated Plaintiff’s Eighth Amendment rights” [Doc. 10 p. 9]. The relevant

  factual allegations underlying this claim are that, at approximately nine p.m. on March 8,

  2020, Plaintiff told Defendant Nurse Johnson that he had had an erection for approximately

  twenty-four hours, but she did not provide him any medical care [Id. at 2–3]. Plaintiff saw

  Defendant Nurse Cornett the next morning, and Defendant Nurse Cornett stated “that

  medical treatment is necessary for an erection lasting more than four hours to avoid

  disfigurement or removal of the penis . . . [and] that he would be taken to the emergency

  room” after this Defendant spoke to Defendant Nurse Logan Edwards [Id. at 3].


                                                2


Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 2 of 11 PageID #: 172
         But Plaintiff never heard back from Defendant Nurse Cornett that day, and he

  therefore kept asking an officer if he had heard from a medical provider [Id. at 4]. The

  officer eventually spoke to Defendant Nurse Cornett, who told the officer that he had told

  Defendant Nurse Logan Edwards “about Plaintiff’s situation and did not understand why

  Plaintiff was not in the emergency room” [Id.]. Plaintiff then explained his situation to

  Defendant Corporal Guizzotti, but after Corporal Guizzotti left to call Defendant Nurse

  Logan Edwards for Plaintiff, “he returned and told Plaintiff that the officer had already

  called the doctor for Plaintiff several times” [Id.]. Corporal Guizzotti also indicated to

  Plaintiff that Defendant Nurse Logan Edwards “was busy, and when he wanted to see

  Plaintiff, he would call” [Id.]. But Plaintiff “later learned in the infirmary that medical had

  called Corporal Guizzotti to bring Plaintiff to the infirmary at some point, but Corporal

  Guizzotti was busy and forgot” [Id.].

         After shift change that evening, someone took Plaintiff to the infirmary, but

  Defendant Nurse Logan Edwards had left [Id. at 4]. A nurse called him, and he told the

  nurse to take Plaintiff to the hospital/emergency room, where Plaintiff received two

  emergency surgeries and stitches that left him with permanent disfigurement and

  irreversible damage [Id. at 4].

         C.     Analysis

         In his memorandum in support of his motion to dismiss, Defendant Nurse Logan

  Edwards first argues that the allegations in Plaintiff’s amended complaint fail to state a

  claim upon which relief may be granted under § 1983 as to him [Doc. 25 p. 4–7]. He next

                                                3


Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 3 of 11 PageID #: 173
  asserts that Plaintiff’s claim against him should be dismissed because Plaintiff did not

  exhaust his available administrative remedies for this claim [Id. at 7–9]. Lastly, Defendant

  Nurse Logan Edwards avers that Plaintiff’s claim proceeding against him sounds in

  negligence, and thus the Court should dismiss it due to Plaintiff’s failure to comply with

  the Tennessee Health Care Liability Act (“THCLA”) [Id. at 9–10]. However, as the

  amended complaint adequately alleges that: (1) Defendant Nurse Logan Edwards violated

  Plaintiff’s rights under the Eighth Amendment, which is the only claim proceeding against

  him herein [Doc. 10 p. 92], and (2) Plaintiff exhausted his administrative remedies for this

  claim, these arguments are without merit.

                1.     Failure to State a Claim for Violation of the Eighth Amendment

                       a.      Standard

         The Eighth Amendment “forbids prison officials from unnecessarily and wantonly

  inflicting pain on an inmate by acting with deliberate indifference toward [his] serious

  medical needs.” Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004)

  (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)) (internal quotation marks omitted).

  An Eighth Amendment claim for the denial of adequate medical treatment is composed of

  two parts: (1) an objective component, which requires a plaintiff to show a “sufficiently

  serious” medical need; and (2) a subjective component, which requires the plaintiff to show

  the defendants acted with “deliberate indifference” to that need. Farmer v. Brennan, 511



         2
          As this is the only claim proceeding herein, the Court will not address Defendant Nurse
  Logan Edwards’s allegation that Plaintiff failed to comply with the THCLA.
                                                   4


Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 4 of 11 PageID #: 174
  U.S. 825, 834, 842 (1994). This subjective state of deliberate indifference requires a

  plaintiff to show that “the official knows of and disregards an excessive risk to inmate

  health or safety; the official must both be aware of facts from which the inference could be

  drawn that a substantial risk of serious harm exists, and he must also draw the inference.”

  Id. at 837.

         However, the fact that a prisoner might disagree with the adequacy of care given

  does not implicate the Constitution. Westlake v. Lucas, 537 F.2d 857, 860 n. 5 (6th Cir.

  1996). This is because “federal courts are generally reluctant to second guess medical

  judgments and to constitutionalize claims which sound in state tort law.’” Id. Thus,

  differences in the opinions of inmates and medical personnel regarding the appropriate

  treatment, even where the prisoner is ultimately misdiagnosed and therefore inadequately

  treated, is not enough to state a claim of deliberate indifference. See, e.g., Sanderfer v.

  Nichols, 62 F.3d 151, 154–55 (6th Cir. 1995); Gabehart v. Chapleau, No. 96-5050, 1997

  WL 160322, at *2 (6th Cir. Apr. 4, 1997). Accordingly, deliberate indifference requires a

  mental state amounting to criminal recklessness, and negligence is insufficient. Santiago

  v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013) (citing Farmer, 511 U.S. at 834, 839–40).

                       b.     Arguments

         In his memorandum in support of his motion to dismiss, Defendant Nurse Logan

  Edwards acknowledges that Plaintiff adequately alleges a serious medical need underlying

  his Eighth Amendment claim proceeding against this Defendant herein [Doc. 25 p. 4].

  However, Defendant Nurse Logan Edwards argues that the allegations of the amended


                                               5


Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 5 of 11 PageID #: 175
  complaint are insufficient to meet the subjective component of an Eighth Amendment

  claim, as the only facts therein that indicate Defendant Nurse Logan Edwards knew of and

  disregarded Plaintiff’s serious medical need are from other people [Id. at 5]. He further

  emphasizes Plaintiff’s allegation that he later learned that someone from the medical

  department called for Plaintiff at some point on March 9, presumably after Defendant

  Nurse Cornett spoke to Defendant Nurse Logan Edwards, but that Plaintiff was not sent to

  the infirmary in response to this call due to Defendant Officer Guizzotti’s omission, and

  when Plaintiff finally did reach the infirmary, the nurse called the on-call doctor, who sent

  Plaintiff to the hospital [Id. at 6–7].

         Defendant Nurse Logan Edwards additionally argues that, as the amended

  complaint does not allege that anyone “directly relayed” information about Plaintiff’s

  condition to him, it fails to state a claim under § 1983 as to him [Id. at 6]. He also asserts

  that it was correctional staff, rather than medical providers, who delayed Plaintiff from

  obtaining medical care, before citing case law supporting the assertion that where a

  prisoner alleges that he obtained medical treatment that is negligent, his claims do not rise

  to the level of a constitutional violation [Id. at 6–7].

         In his response in opposition to Defendant Nurse Logan Edwards’s motion to

  dismiss, Plaintiff did not address Defendant Nurse Logan Edwards’s argument that the

  amended complaint failed to state a claim upon which relief may be granted for violation

  of his Eighth Amendment rights as to this Defendant [Doc. 26].




                                                  6


Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 6 of 11 PageID #: 176
                       c.     Analysis

         Defendant Nurse Logan Edwards’s arguments are without merit. First, as set forth

  above, nothing in the amended complaint indicates that this Defendant (or any other

  medical providers) provided Plaintiff any medical treatment at all on March 8 or 9,

  including negligent medical treatment, before finally sending Plaintiff to the hospital on

  the evening of March 9. Rather, as the Court held in its screening order, the amended

  complaint sufficiently alleges that Defendant Nurse Logan Edwards, and all other

  remaining Defendants, violated Plaintiff’s rights under the Eighth Amendment by delaying

  his ability to receive medical care [Doc. 10 p. 8–11].

         Moreover, contrary to Defendant Nurse Logan Edwards’s allegation that the

  amended complaint does not allege that anyone directly told him about Plaintiff’s medical

  issue, Plaintiff states in his amended complaint that he told Defendant Nurse Cornett about

  his condition on the morning of March 9, at which point Defendant Nurse Cornett realized

  the seriousness of the issue and stated that Plaintiff would be sent to the hospital after

  Defendant Nurse Cornett spoke to Defendant Nurse Logan Edwards, and that Defendant

  Nurse Cornett later told an officer that he had spoken to Defendant Nurse Logan Edwards

  and did not understand why Plaintiff was not in the hospital. To be sure, these allegations

  are not direct evidence that Defendant Nurse Logan Edwards knew of and disregarded a

  substantial risk to Plaintiff based on his serious medical need on March 9. But as they

  allow the Court to plausibly infer as much, Defendant Nurse Logan Edwards is not entitled




                                               7


Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 7 of 11 PageID #: 177
  to dismissal of this claim, and Plaintiff is entitled to discovery to attempt to establish this

  claim.

           Moreover, while Defendant Nurse Logan Edwards emphasizes that Plaintiff

  acknowledges in his amended complaint that he later learned that someone from the jail

  medical department attempted to call him to the infirmary at some point during the day on

  March 9, but Defendant Corporal Guizzoti forgot to send him, this allegation does not carry

  the exculpatory weight for Defendant Nurse Logan Edwards that he seeks to put on it. To

  the contrary, as set forth above, the totality of Plaintiff’s allegations would demonstrate

  that: (1) on the morning of March 9, Defendant Nurse Cornett acknowledged an excessive

  risk of harm to Plaintiff from his erection lasting thirty-four hours and stated that Plaintiff

  would be sent to the hospital after Defendant Nurse Cornett spoke to Defendant Nurse

  Logan Edwards; (2) at some point during the day on March 9, Defendant Nurse Cornett

  told an officer that he had spoken to Defendant Nurse Logan Edwards and did not

  understand why Plaintiff was not in the hospital; and (3) also at some point during the day

  of March 9, a medical provider called to ask Defendant Corporal Guizzotti to send Plaintiff

  to the infirmary, but that medical provider left his shift without ensuring that Plaintiff

  received medical care. Taken together and accepted as true, these facts allow the Court to

  plausibly infer that a medical provider on duty in the infirmary on March 9 knew of and

  disregarded substantial risk of serious harm to Plaintiff. Additionally, these allegations

  strongly suggest that this medical provider was Defendant Nurse Logan Edwards, or that




                                                8


Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 8 of 11 PageID #: 178
  Defendant Nurse Logan Edwards also was aware of and disregarded a risk of harm to

  Plaintiff due to his medical condition.

         Thus, Defendant Nurse Logan Edwards’s argument that the amended complaint

  fails to state a claim upon which relief may be granted as to him under § 1983 is unavailing.

                2.     Exhaustion

         Defendant Nurse Logan Edwards next alleges that Plaintiff’s claim against him

  should be dismissed because Plaintiff failed to exhaust his available administrative

  remedies for that claim, as the Prison Litigation Reform Act requires [Doc. 25 p. 7–9].

  However, Plaintiff stated in his sworn amended complaint that on March 16, 2020, he filed

  a grievance for the incident underlying his claims proceeding herein, but he did not receive

  a response [Doc. 9 p. 2]. Also, in his response in opposition to Defendant Nurse Logan

  Edwards’s motion to dismiss, Plaintiff again states that he filed timely grievances about

  the incident underlying his complaint to which he never received responses, except a

  response to one grievance stating that he had already filed a grievance about the incident

  [Doc. 26 p. 1], and he has filed documents that appear to support this assertion [Id. at

  3–8]. In his reply to Plaintiff’s response, Defendant Nurse Logan Edwards implies that

  Plaintiff did not actually file the grievance(s) on which Plaintiff relies in his response

  [Doc. 30].

         But, accepting the allegations of Plaintiff’s sworn amended complaint as true, as the

  Court must do at this stage of litigation, Plaintiff attempted to timely file a grievance

  regarding the incident underlying his complaint, to which he did not receive a response.

                                               9


Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 9 of 11 PageID #: 179
   Where a prisoner properly files a grievance to which he does not receive a response, he is

   deemed to have exhausted that remedy. Boyd v. Corrs. Corp. of Am., 380 F.3d 989, 996

   (6th Cir. 2004).

          Thus, Defendant Nurse Logan Edwards is not entitled to dismissal of Plaintiff’s

   Eighth Amendment claim against him based on Plaintiff’s failure to exhaust his

   administrative remedies.

   II.    MOTION FOR EXTENSION

          In his motion for extension, Plaintiff seeks an unspecified amount of time to file

   four HIPAA forms due to his lack of knowledge of this requirement for filing this lawsuit

   [Doc. 32 p. 1]. In his response in opposition to this motion, Defendant Nurse Logan

   Edwards notes that it is unclear from this motion what deadline Plaintiff seeks to extend,

   as Plaintiff had already filed a response in opposition to Defendant Nurse Logan Edwards’s

   motion to dismiss when he filed this motion, and Defendant Nurse Logan Edwards has not

   requested any HIPAA forms or other discovery from Plaintiff, but asserts that Plaintiff is

   not entitled to any such extension [Doc. 33 p. 1].

          However, to the extent that Plaintiff may seek an extension of time to file HIPAA

   forms to respond to Defendant Nurse Logan Edwards’s argument in his motion to dismiss

   this action that Plaintiff’s claims fall under the THCLA and Plaintiff thus had to file written

   pre-suit notice [Doc. 25 p. 9–10], this request is unnecessary because, as set forth above,

   this action is proceeding only as to Plaintiff’s claim that all remaining Defendants violated

   his Eighth Amendment rights, which falls under federal law and thus does not require

                                                 10


Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 10 of 11 PageID #: 180
   written pre-suit notice, or HIPAA forms. Also, Plaintiff has stated no specific reason that

   he needs such forms, or an extension of time to obtain them.

          Thus, this motion [Doc. 32] will be DENIED.

   III.   CONCLUSION

          For the reasons set forth above:

          1.     The Clerk is DIRECTED to update the Court’s docket to reflect that the
                 Defendant Plaintiff named as “Dr. Logan” is Nurse Logan Edwards;

          2.     Defendant Nurse Logan Edwards’s motion to dismiss the complaint as to him
                 [Doc. 24] is without merit and DENIED;

          3.     Plaintiff’s motion for extension of time to file HIPAA forms [Doc. 32] is
                 DENIED; and

          4.     Plaintiff is ORDERED to immediately inform the Court and Defendants or
                 their counsel of record of any address changes in writing. Pursuant to Local
                 Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and
                 the other parties to the proceedings of any change in his or her address, to
                 monitor the progress of the case, and to prosecute or defend the action
                 diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to
                 this Court within fourteen (14) days of any change in address may result in
                 the dismissal of this action.

          ENTER:


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                               11


Case 2:20-cv-00094-TAV-CRW Document 42 Filed 06/09/21 Page 11 of 11 PageID #: 181
